Citation Nr: 9935891	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Evaluation of service-connected bronchial asthma, 
currently evaluated as 10 percent disabling.

2.  Evaluation of service-connected psoriasis, currently 
evaluated as noncompensably disabling.

3.  Evaluation of service-connected bilateral patellofemoral 
syndrome, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1995 to 
October 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for bronchia asthma and assigned a 
10 percent disability evaluation.  The RO also granted 
service connection for psoriasis and patellofemoral syndrome 
and assigned noncompensable evaluations.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Psoriasis is currently manifested by psoriatic lesions on 
the elbows, under the breasts, on the scalp, and on the toes.

2.  Bronchia asthma is currently manifested by no more than 
mild restrictive impairment.

3.  Bilateral patellofemoral syndrome is currently manifested 
by no functional impairment.  


CONCLUSIONS OF LAW

1.  Psoriasis is 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 7806, 
7816 (1999).

2.  Bronchial asthma is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6602 (1999).

3.  Bilateral patellofemoral syndrome is no more than 
0 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5257 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the disability evaluations 
assigned to her service-connected psoriasis, bronchial 
asthma, and bilateral patellofemoral syndrome do not 
contemplate the level of her disabilities.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claims for 
higher evaluations for service-connected psoriasis, bronchial 
asthma, and bilateral patellofemoral syndrome are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation, and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The Board has continued the 
issues as "evaluation of" the service-connected 
disabilities since service connection has been granted, and 
the appellant seeks higher evaluations.  The appellant is not 
prejudiced by this naming of the issues.  The Board has not 
dismissed the issues, and the law and regulations governing 
the evaluation of the disabilities are the same regardless of 
how the issue has been phrased.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent several VA examinations in January 
1998.  The appellant reported that her asthma attacks 
consisted of chest tightness, cough, wheezing, and dyspnea.  
There was no history of hemoptysis, and the appellant 
reported that her appetite was normal.  The appellant 
reported that she would get two to three asthma attacks per 
month in the past year.  The attacks would last for hours but 
responded well to inhalation of Proventil.  The VA examiner 
stated that there was no evidence of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  The 
diagnosis was bronchial asthma.  A pulmonary function test 
conducted at that time revealed FEV1 of 94 percent predicted.  

The appellant reported pain in her knees after running and 
occasional swelling of her knees.  She stated that she worked 
part-time as a sales person and that she would experience 
discomfort in her knees.  The VA examiner stated that she had 
full range of motion of both her knees, and that there was no 
painful motion of the knees.  The VA examiner added that 
there was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement of the knees.  The 
VA examiner stated that the appellant had crepitation of both 
knee joints and a strongly positive patellar grinding test in 
both knees.  She had a normal gait cycle and no ankylosis.  
X-rays taken at that time revealed normal findings.  The 
diagnosis was patellofemoral syndrome.

The VA examiner stated that the appellant had psoriatic 
lesions on both elbows, below both breasts, on her scalp, and 
on her toes.  The diagnosis was psoriasis.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

I.  Psoriasis

Psoriasis is rated by analogy to eczema.  See 38 C.F.R. 
Part 4, Diagnostic Code 7816 (1999).  A noncompensable 
evaluation is available for slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  38 C.F.R. Part 4, Diagnostic Code 7806 (1999).  A 10 
percent evaluation is available for eczema if there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
available for eczema if it is characterized by exudation or 
constant itching, with extensive lesions or marked 
disfigurement.  Id.  A 50 percent evaluation is available for 
eczema if it is characterized with ulceration or extensive 
exfoliation or crusting, and systematic or nervous 
manifestations, or exceptionally repugnant.  Id.

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 10 percent evaluation for 
psoriasis.  A noncompensable evaluation contemplates eczema 
on either a nonexposed area or a small area.  Although the 
psoriasis on her breasts and toes is in nonexposed areas, she 
has psoriasis on her scalp and elbows.  The Board finds that 
the evidence supports a 10 percent evaluation for psoriasis, 
as the scalp and elbows are exposed areas and are not "small 
areas."  See 38 C.F.R. Part 4, Diagnostic Code 7806.

An evaluation in excess of 10 percent, however, is not 
warranted.  The evidence has established that the psoriasis 
is not extensive, causes marked disfigurement, or has 
crusting, is exceptionally repugnant, or caused nervous 
manifestations.  See id.  Thus, an evaluation higher than 
10 percent for psoriasis is not warranted.

The appellant is competent to report her symptoms.  To the 
extent that she stated that her skin disorder was worse, she 
was correct, and the Board has granted a 10 percent 
disability evaluation.  To the extent that the appellant has 
implied that her skin disorder warrants more than a 10 
percent disability evaluation, the Board finds that the 
medical findings do not support an evaluation in excess of 10 
percent.  The VA examiners have not reported findings that 
would be consistent with an evaluation in excess of 
10 percent.  The Board attaches far greater probative weight 
to the clinical findings of a skilled, unbiased professional 
than to the appellant's statements, even if sworn, in support 
of a claim for monetary benefits.  Therefore, the Board finds 
that psoriasis is no more than 10 percent disabling, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).  

II.  Bronchial asthma

Under Diagnostic Code 6602, when the FEV-1 is less than 
40 percent predicted, or FEV-1/FVC is less than 40 percent, 
or more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppresive 
medications warrants a 100 percent evaluation.  See 38 C.F.R. 
Part 4, Diagnostic Code 6602 (1999).  When FEV-1 is 40 to 55 
percent of predicted, or; FEV-1/FVC is 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids, a 
60 percent evaluation is warranted.  See id.  When FEV-1 is 
56 to 70 percent of predicted or; FEV-1/FVC is 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication, a 
30 percent evaluation is warranted.  See id.  When FEV-1 is 
71 to 80 percent predicted or FEV-1/FVC of 71 to 80 percent 
or intermittent inhalational or oral bronchodilator therapy, 
a 10 percent evaluation is warranted.  See id.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for bronchial asthma.  The appellant 
underwent a pulmonary function test in January 1998.  The 
FEV-1 was 94 percent predicted, which would warrant no more 
than a 10 percent evaluation under Diagnostic Code 6602.  See 
id.  She has stated that she has about three asthma attacks 
per month, which would be intermittent inhalational or oral 
bronchodilator therapy.  Such findings are indicative of a 
10 percent evaluation.  See id.

An evaluation in excess of 10 percent would not be warranted.  
The results of the January 1998 pulmonary function test would 
not warrant an evaluation in excess of 10 percent.  
Additionally, the appellant has not reported daily 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication to warrant a 30 percent 
evaluation.  See id.

The appellant is competent to report her symptoms; however, 
she has simply alleged that she disagrees with the 10 percent 
evaluation assigned to her service-connected bronchial 
asthma.  To the extent that she has implied that the 
10 percent evaluation is not adequate, the medical findings 
do not support an evaluation in excess of 10 percent.  A 
January 1998 pulmonary function test and her report of the 
frequency of her asthma attacks warrant no more than a 
10 percent evaluation.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the appellant's statements, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the contentions into account and the medical findings, an 
increased evaluation for bronchial asthma is not warranted.  
To this extent, the preponderance of the evidence is against 
her claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

III.  Bilateral patellofemoral syndrome

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is warranted for slight 
impairment due to lateral instability or subluxation; a 20 
percent evaluation is warranted for moderate impairment; and 
a 30 percent evaluation is warranted for severe impairment.  
38 C.F.R. Part 4, Diagnostic Code 5257 (1999).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5260 (1999).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a compensable 
evaluation for bilateral patellofemoral syndrome.  The 
appellant underwent a VA examination in January 1998.  The VA 
examiner stated that the appellant had full range of motion 
of both knees and that there was no objective evidence of 
painful motion of the knees.  There was no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement of the knees.  X-rays taken 
of the knees were negative.  She has normal gait and no 
ankylosis.  

A compensable evaluation under Diagnostic Code 5257 is not 
warranted.  There is no evidence of recurrent subluxation or 
lateral instability.  See 38 C.F.R. Part 4, Diagnostic Code 
5257.  The VA examiner stated that there was no instability.  
The appellant had no limitation of motion, as stated by the 
VA examiner in noting that she had full range of motion.  See 
38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.  In order to 
warrant a compensable evaluation for limitation of flexion or 
extension, the appellant must be limited to 45 degrees 
flexion or 10 degrees extension.  See id.  Thus, the 
preponderance of the evidence has not shown that a 
compensable evaluation under the applicable Diagnostic Codes 
for the knee is warranted, and the appellant's bilateral 
patellofemoral syndrome is no more than 0 percent disabling.  
See 38 C.F.R. § 4.31.

In making the determination that the appellant's bilateral 
patellofemoral syndrome is no more than 0 percent disabling, 
the Board has specifically considered the guidance of DeLuca, 
supra.  The Board finds that the evidence has shown the 
appellant does not have any functional impairment to warrant 
a compensable evaluation.  The appellant has alleged that she 
has pain.  The VA examiner stated that there was no 
tenderness and no objective evidence of pain on range of 
motion.  There was no swelling, effusion, edema, redness, 
heat, abnormal movement, or guarding of movement of the 
knees.  The VA examiner did note that there was crepitation 
of both knees and a strongly positive patellar grinding test.  
However, the Board finds that the VA examiner's finding of no 
objective evidence of painful motion and no weakness in the 
knees to be more probative as to the appellant's level of 
disability.  However, considering pain, weakness, 
incoordination and excess fatigability; the condition does 
not approximate the criteria for a compensable evaluation 
based on functional loss.  See 38 C.F.R. §§ 4.40, 4.45.  The 
preponderance of the evidence has established that the 
appellant does not have painful motion when range of motion 
was conducted to warrant the minimum compensable evaluation 
for the knee.  See 38 C.F.R. § 4.59.  Although the appellant 
has reported pain, the Board concludes that the findings of 
the skilled examiner are more probative than her subjective 
statements.  Accordingly, the appellant's bilateral 
patellofemoral syndrome is no more than 0 percent disabling.  

The appellant is competent to report her symptoms; however, 
to the extent that she has described pain and functional 
impairment as to her bilateral patellofemoral syndrome, the 
medical findings do not support her contentions.  The Board 
attaches far greater probative weight to the clinical 
findings of a skilled, unbiased professional than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  Taking the appellant's contentions 
into account and the medical findings, an evaluation in 
excess of 0 percent for bilateral patellofemoral syndrome is 
warranted.  To this extent, the preponderance of the evidence 
is against her claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  



ORDER

A 10 percent evaluation for psoriasis is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  Increased evaluations for bronchial 
asthma and bilateral patellofemoral syndrome are denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

